﻿I should LIKE to convey to Ambassador Samir Shihabi the congratulations of Poland on his election to the presidency of the General Assembly. It Is with particular pleasure that I welcome in this high office a representative of the Kingdom of Saudi Arabia, one of the founding Members of the Organisation. To the outgoing President, Mr. Guido de Marco of Malta, whom Poland was pleased to host recently, warm thanks are due for his remarkable leadership of the forty-fifth session. I also wish to express to the Secretary-General, Mr. Javier Peres de Cuellar, our respect for and appreciation of his dedicated decade-long service to the United Nations.  We pay a tribute to him for his achievements.
It is with special gratification that I welcome in our midst seven new Members of the Organisation! the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Baltic Republics - Estonia, Latvia and Lithuania. It is to be hoped that the admission of the two Korean States will prove to be helpful in unifying the Korean nation. As to the Baltic countries, I wish to say that the new Government of Poland has always supported the aspirations of these old nations to regain their independence. We are happy that the tragic chapter of their history has now finally been closed.
Since the last session of the General Assembly, democracy has been consolidated in Central and Eastern Europe. Recent events in the Soviet Union and the opposition to and failure of the coup d'etat have proved that democratic transformations are irreversible.
Throughout the Gulf conflict, and after it, the Security Council and the international community at large have been upholding the principles enshrined in the Charter of the United Nations. This marks a watershed in the history
of our Organization and in international relations. The action of the United Nations reaffirms the primacy of international law, sovereignty and equality of States, democratic values and respect for human rights.
Yet we have to make a great and systematic effort. In particular, conflicts and tensions that were, in a sense, immobilized or stabilized by the cold war should not be permitted to erupt. The community of nations faces formidable challenges regarding international security and the construction of the economic foundations of security. These tasks reflect the growing weight of North-South relationships, including their East-South component. The reactivation of growth in the developing countries and the reorientation of the economies of the new European democracies towards market rules are of paramount importance. The now defunct East-nest confrontation must not be superseded by a feud originating in tensions which are being bred by underdevelopment. In particular, the model of world trade must change: protectionism is wrong for consumers and, in the final analysis, is harmful for producers. The fragmentation of the world economy into rival blocs is of no advantage to anybody. The contracting parties to the General Agreement on Tariffs and Trade must strive to reach a prompt and satisfactory conclusion to the Uruguay Round.
The success of the new democracies in Central and Eastern Europe is likely to constitute a useful example for some States of other continents to study and follow. Our success will lead to expanding market opportunities for the products of the South.
The experience of the Gulf conflict should lead to the consolidation of the Organization. First of all, we should maintain the effectiveness of the Security Council. He need an imaginative approach - peace-keeping operations
should be followed by peacemaking. While some provisions of Chapter VII of the Charter still await implementation, parallel means must be devised to allow the United Nations to prevent and discourage aggression, control arms build-ups and solve humanitarian and ecological problems resulting from armed conflict. The United Nations system no doubt needs reform in order to serve better the interests of Member States in a cost-effective manner. We support the concept of a unitary United Nations.
The consensus of the permanent members of the Security Council and their determination to discourage the threat or use of force are essential factors in creating a workable, post-cold-war international order. That order must, in the first place, be able to prevent conflicts. And when there has been a breach of the peace, the new order must provide for conflict and post-conflict management. The lesson of the Iraqi invasion of Kuwait is clear: we need more than mere deterrence.
Poland agrees fully with the Secretary-General that there should be arrangements for alleviating the burdens incurred by countries which participate in economic measures against the offender State. Some of that State's economic partners may suffer considerably as a result of abiding by the decisions of the Organisation. It is clear that Article 50 of the Charter does not constitute a sufficient remedy. While that Article could be strengthened, another regulation dealing with a different aspect of security arrangements has long since become obsolete and should be deleted from the Charter. I refer here to Article 107 and the relevant part of Article 53. These provisions deal with the action - that is. Article 107, and, in particular, enforcement action - that is. Article 53, paragraph 1, to be taken "in relation to any State which during the Second World War has been an enemy any signatory" of the United Nations Charter. The category of "enemy State", which goes back to 1945, is no longer relevant in United Nations law end practice. These are anachronistic provisions which do not correspond to the legal and political reality of the Organisation, Article 107 is in Chapter XVII of the Charter, which describes its subject matter as "transitional". In fact, we have that transition behind us. I am convinced that there is consensus in the Assembly that these provisions should be struck out of the Charter and relegated to where they belong - that is, to history.
In this period of change, we should ask not only what this Organisation can do for us, but also what the Member States could and should do to turn the Organisation into an instrument of their dynamic policies in harmony with the Charter.
International security begins with good relations with neighbors. The recent historical change in Polish-German relations is our common contribution to security in Europe and in the world. I pay a tribute to those Poles and Germans whose imagination and perseverance made this change possible and lasting.
We are doing our best to develop the creative process of interaction in Europe. New regional arrangements have a role to fulfill here: trilateral cooperation between Poland, Czechoslovakia and Hungary; Baltic cooperation; and the Hexagonale group. The functions of the Conference on Security and Co-operation in Europe are essential and they are expanding. All this reflects the determination to build cooperative security in Europe.
Armaments are a problem of our time. The limitation and monitoring of international arms transfers ought to be among the gears of conflict prevention and post-conflict management. He need an enhanced transparency in conventional arms transactions, especially in unstable and conflict-prone areas. Transparency would help to set up a kind of early warning system. Poland supports the initiative of the 12 member States of the European Community to establish a United Nations-administered register of conventional arms transfers. We are prepared to join in sponsoring an appropriate draft resolution.
However, to be reliable the new international order must involve not only a check on the accumulation of arms; it must also stop the proliferation of weapons of mass destruction and of missile technology. An important step towards such a goal would be the prompt finalization of the convention on chemical weapons, and the enhancement of the effectiveness of the biological weapons convention. Hide adherence to the non-proliferation Treaty is of the utmost importance. He welcome the recent statements by France and China and some other nuclear-capable countries, including the Republic of South Africa, that they are willing to re-examine their attitude with respect to that Treaty. Experience resulting from the Gulf conflict indicates, in regard to the non-proliferation Treaty, that the safeguards system of the International Atomic Energy Agency should be further developed.
The Treaty on Intermediate-Range and Shorter-Range Missiles and the strategic arms reduction Treaty (START) are big steps towards structuring global security. Recently there was a development of the utmost significance: 1 am referring to the disarmament initiatives announced on 27 September this year by the President of the United States of America. The changes effect the land, naval and air nuclear forces. This broad vision brings us closer to a much safer and better world order.
I think that all would agree that global security can no longer be addressed in terms of one group of States or another. The developing world is spending 200 billion dollars annually on armaments. This is a share of the gross national product of those countries that is much higher than that of the developed States. The question is how to bring the "peace dividend" to bear on development needs.
Let me make one particular point with regard to the Treaty on Conventional Armed Forces in Europe. The changes within the Soviet Union must not endanger this Treaty. The process of its ratification and entry into force should be completed as soon as possible. Ratification of the Treaty in its present form has no bearing on, and especially does not restrict, the right of the Soviet republics to self-determination and independence. These are different issues that do not conflict with each other. Succession to the obligations resulting from the Treaty must take place with regard to all States emerging on Soviet territory. Strict implementation of the Treaty is of paramount importance to stability and security in Europe.
No world order is conceivable without the healing of the wounds of the Middle East. Poland pledges its support to a determined search for an equitable and enduring peace in the area. Such a peace is possible provided that the legitimate security interests of all countries and peoples of the region are safeguarded. A truly historic challenge and opportunity arise from the efforts to bring about, pursuant to Security Council resolutions 242 (1967) and 338 (1973), a Middle East conference with United Nations participation. Such a conference would stand a better chance if antagonisms and mistrust were overcome. Nor should there be any room for false
accusations. For these reasons Poland believes that the General Assembly should repeal resolution 3379 (XXX) of 10 November 1975 on Zionism. Let us add that the Solidarity movement in Poland and the new government have always been against that resolution. In the United Nations, its rescission has been long overdue. Consequently, Poland will join in sponsoring a draft resolution to this effect.
The Yugoslav crisis is cause for great concern. We fear that this crisis could have adverse consequences for European unity and for cooperation beyond Europe. Poland welcomes Security Council resolution 713 (1991) and will abide by it. In that resolution we see significant support for the steps that are being taken by the European Community and the Conference on Security and Co-operation in Europe (CSCE).
I think that in the course of time, when the cease-fire is consolidated, there might be room for further peace initiatives regarding the Yugoslav crisis. After all the required conditions are met - and the consent of the parties figures prominently therein - the monitoring mission could be strengthened and other peace-keeping measures considered. Poland is ready to put its experience in that field at the disposal of the United Nations and of the competent European organisations. We are equally ready to participate in the mediation or conciliation process or other appropriate mechanisms. We welcome the recourse to arbitration.
Let me add that the uses of peace-keeping in Europe may potentially have ramifications that will be wider than the Yugoslav conflict. Some areas of Europe are passing through a period of not always predictable transition. Yet Europe must remain a continent of peace, security and friendly cooperation. This broader perspective of peace-keeping and peace-management in Europe was recently envisaged by the President of the Republic of Poland and Nobel Peace Prize winner, Mr. Lech Walesa, in his address to the Federal Assembly of Czechoslovakia on 17 September 1991. This broader approach serves the aims of the United Nations and should enable us better to combine our peace efforts.
Let me now turn to some of the global issues in fields other than the elimination of armed strife and the maintenance of military and political security.
The Economic and Social Council decided last May to authorize the Secretary-General to hold consultations with a view to convening a summit meeting on issues of social policies and development. We welcome this initiative as yet another manifestation of a departure from sterile, ideologically motivated disputes or. social issues in favor of the consideration of specific steps to strengthen the position of the individual and provide for better standards of life in greater freedom.
The importance of the Economic and Social Council initiatives derives also from the fact that, as the Human Development Report 1990 puts it, the lack of political commitment, not of financial resources, is often the real cause for human neglect.
In view of its past experience, Poland believes that economic development is inconceivable without its being firmly predicated on sound social development where the individual and his interests are overriding goals. We therefore welcome the preparations for the International Year of the Family, the broadest framework yet of an integrated approach to social questions at the United Nations. In line with the current trend in the Economic and Social Council, social and economic issues should be treated jointly, and this goes also for the world economic and social reports that are still being prepared separately.
One of the global challenges we face is the degradation of the environment. The success of the United Nations Conference on Environment and Development, to be held in Brazil in 1992, will depend on the working out of specific programmes and cost estimates. Otherwise, there will be little chance for commitments on the transfer of environmentally sound technologies and on the modalities and procedures of such transfer. There is need for additional financial resources, and although estimates vary the amounts would be large by any standard. The new sources of funding might include, first, the conversion of a part of debts for ecological purposes and, secondly, users' fees and pollution charges. In any case, there must be predictability of resources to ensure the continuity of the flow of financial means. Those are some of the problems that should be carefully studied in preparing for the Conference.
May I add that the United Nations has a greater role to play in bringing help to victims of natural and man-made disasters.
The declaration by the General Assembly of a United Nations Decade of International Law should lead to an intellectual effort linked to coordination between various participants. The task, if taken seriously, is a tremendous one.
Among other initiatives, emphasis should be put on the implementation of international law in both the municipal and the intergovernmental spheres. There are various reasons why domestic application of international law by administrative organs and courts leaves much to be desired. There are a number of countries that would certainly benefit from more extensive and systematic information on the possible approaches to the problem of domestic implementation. But there is also room for improvement in some of the States where the rule of law is otherwise respected. Today there is such a massive influx of international law into the internal legal order of each State that the effectiveness of the process requires a very high level of expertise and very efficient functioning of the legislature, the executive and the courts. The Decade should be used to bring about progress in this field.
This is particularly important with regard to municipal implementation of international instruments on human rights and fundamental freedoms, including the protection of minorities. The Secretary-General deserves credit for stressing that
"the principle of non-interference with the essential domestic jurisdiction of States cannot be regarded as a protective barrier behind which human rights could be massively or systematically violated with
It should be made clear that the exception of domestic jurisdiction does not apply to any case where there is international regulation. Today, practically all the multifarious human rights and fundamental freedoms are subject to treaty or other obligations. Hence, their violation does not belong to the reserved domain of States, nor does individual or concerted action by Governments in defense of human rights constitute any interference or intervention in the internal affairs of the State.
The Decade of International Law should also draw our attention to the role of international tribunals. The recent frequent resort by States to the International Court of Justice is a positive development. The acceptance of the compulsory jurisdiction of the Court should be encouraged. In particular, it would seem useful to study the possibility of extending the practice of States under the optional clause of the Statute of the International Court of 
Justice whereby States parties to a dispute would agree to go to the Court should the Security Council of the United Nations so recommend. I am referring to Article 36, paragraph 3, of the Charter and to Article 36 of the Court's Statute. Finally, because it entails flexibility and has other advantages, recourse to arbitration should be enhanced.
As our world becomes less and less divided, the role of law in strengthening the structure of international society becomes greater. Some say that there are situations in which there is a contradiction between national interest and the law of the Charter. That is not true, and our Organization is, I think, proving it. In the United Nations there is no alternative to cooperation and common action under the rule of law.
